U.S. Department of Justice
Federal Bureau of Prisons

Office of the Warden

 

 

Metropolitan Correctional Center

150 Park Row

New York, New York [0007

(646) 836-6423, (646) 836-7751 (Fax)

FILED
March 2, 2020 CHARLOTTE, NC
MAR - 9 2020
Honorable David S. Cayer US DISTRICT COURT
United States Magistrate Judge WESTERN DISTRICT OF NC

United States District Court
Western District of North Carolina
Statesville Division

204 Charles R. Jonas Federal Bldg.
401 West Trade Street

Charlotte, NC 28202

Re: BOBBY LEE MCCAINE MINTON
REGISTER NUMBER: 21145-0538
CRIMINAL NUMBER: 5:19-CR-00084-KDB-DSC

Dear Judge Cayer:

The Metropolitan Correctional Center, New York, New York, is currently under an
emergency lockdown for an indeterminate length of time. Accordingly, we are respectfully
requesting additional 30-day extensions on all active forensic evaluations. Please contact us

with any concerns.

Sincerely,

Crauted .

. Licon- Vitale a (
Warlen ‘ w ( (au
MLV/EM/em hes. ™ «5 iy vs te Tide
~-q-20O

 
